Opinion,
Me. Justice Paxson :
The only material question in this case is presented by the third assignment. By the defendant’s first point the court below was asked to instruct the jury “that the property against which the alleged lien is filed is not the subject of a mechanics’ lien, and the claim of the plaintiffs cannot be sustained.” This point was answered in the negative.
The plaintiff in error has not furnished us with a copy of the lien, and for this reason alone we might well affirm this judgment. It is true there are some meagre statements as to its character in his “ History of the Case,” but they are not full and by no means satisfactory. As, however, this defect is remedied to a considerable extent by the paper book of the defendants in error, we will consider the case upon its merits.
We learn from the fragmentary statements at hand that the lien was filed for lumber furnished for and about the erection and construction of the buildings mentioned and described in the claim. The buildings appear to have been eleven in number, and are sufficiently described, and the size and character thereof given. They consisted of a boiler-house, filter-house, barrel-house, several tank-houses, pump-house, tool-house, etc., etc., the whole forming a plant known as an oil refinery. It was alleged that an oil refinery is not the subject of a lieu; that *476it does not necessarily require buildings, and that the structures erected were not buildings in the ordinary sense of the term, but were slight structures, without doors and windows, being little more than sheds.
The act of assembly does not designate the character of the buildings to which a mechanics’ lien may attach. Of course, they must be sufficiently substantial to entitle them to the character of buildings. Nor are we embarrassed with the question whether buildings of’ any description are essential to an oil refinery. An engine and boiler, for any kind of a manufactory, do not absolutely require a building to protect them. Both may stand in the open air, yet no one doubts that if an engine- and boiler-house are erected to protect them from the weather, a lien will attach for labor or materials used in their construction. Nor have we any doubt that the lien attached to the buildings in this case. They were not elaborate structures, but they were permanent and suited to the purpose for which they were erected.
The case does not require further discussion. None of the assignments of error is sustained.
Judgment affirmed.